ITEMID: 001-4680
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: GONTARSKA v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää
TEXT: The applicant is a Polish national, born in 1954 and living in Włocławek.
A.
1. Background of the case
Since 1985 the applicant has been suffering from a schizo-affective psychosis. The condition of her health worsened at the end of 1991, when she became pregnant.
During her pregnancy the applicant suffered from deep depression. After the birth of her child, on 20 July 1992, the applicant was placed in a psychiatric hospital for seven days. Her infant daughter was temporarily taken into public care.
Later, the applicant consented to placing her daughter in a foster home. On 12 November 1992 the Włocławek District Court (Sąd Rejonowy) made an order restricting the applicant's parental rights and placing her daughter with the foster family S. The S. family was awarded custody of the child.
From November 1992 to April 1993 the applicant received psychiatric treatment. In February 1993 she decided that she should re-assume responsibility for the care of her daughter. She submits that after she had mentioned it to the S. family, they started to hinder her in maintaining contact with her daughter.
2. Proceedings relating to the applicant’s request for her parental authority to be restored
On 22 April 1993 the applicant requested the Lipno District Court to restore her full parental authority. Since then, according to her submissions, her contacts with her daughter became even more difficult. The applicant submits that from this time on, the foster family started to express hostility towards her. For instance, during one of her visits in their home, the police had to intervene.
On 22 July 1993 the applicant requested the Lipno District Court to make an interim order ruling on the terms of her access to her daughter. Apparently, the court did not address the issue at that time.
On 19 October 1993, the Lipno District Court dismissed the applicant's request to restore her full parental authority. The court relied on an expert report according to which the applicant's mental state was still unstable and constituted an obstacle to restoring her parental rights. The expert had not, however, seen any obstacles to the applicant maintaining personal contact with her daughter.
On 24 March 1994, upon the applicant's appeal, the Włocławek Regional Court (Sąd Wojewódzki) quashed the first-instance decision and remitted the case to the Lipno District Court.
On 8 June 1994 the applicant again requested the court to give an interim order ruling on the terms of her access to her daughter. On 11 June 1994, during a hearing, she upheld her request and specified that she wished to see her daughter twice a month in her own or her mother’s residence.
On 11 July 1994 the Lipno District Court issued an interim order stipulating that the applicant should be allowed to take her daughter to her place of residence, twice a month for two hours.
Apparently, in the meantime, the Lipno District Court had ordered that fresh expert evidence be obtained, in particular from experts in psychiatry and psychology. On 18 August 1994 a psychiatrist prepared a report. On 23 February 1995 experts in psychology and pedagogy from the Family Diagnostics Centre (Rodzinny Ośrodek Diagnostyczno-Konsultacyjny) prepared another report.
On 26 April 1995 the Lipno District Court dismissed the applicant's request for her parental authority to be restored. It did, however, alter the manner in which the applicant's parental rights were restricted. Relying on the expert reports and the parties’ submissions, the court found that the applicant's state had improved and that it was desirable to unite the family. Therefore, it ordered the termination of the foster family’s care, returned the child to the applicant and appointed a court guardian to supervise the applicant in her exercise of custody rights. At the same time, taking into account the interests of the child who had developed certain emotional ties with the foster family, the court fixed a schedule of visits and access between the S. family and the child. The former foster family was allowed to have access to the child on weekends, with the option that the child could stay with them overnight. The applicant did not appeal against this decision.
On 16 November 1995, upon the foster family’s appeal, the Włocławek Regional Court partly amended the first-instance decision, ruling that the child’s domicile should coincide with her mother’s domicile, and upheld the remainder of the decision.
3. Proceedings concerning the former foster family’s contact with the child
On an unspecified date in November 1996, the applicant requested the Włocławek District Court to alter the arrangements in respect of the S. family's contact with her daughter, as she considered this contact to have a detrimental influence on her child. In particular, she argued that the possibility of spending weekends with her daughter constituted an essential element of her family life.
A first hearing was held on 25 November 1996.
On 28 November 1996 the court decided that evidence from experts at the Family Diagnostics Centre be obtained in order to determine the scope of the emotional ties between the former foster family and the child, and whether there was a need to maintain that contact.
On 12 March 1997 the experts submitted their report to the court.
On 2 June 1997 the court held a hearing.
On 9 June 1997 the Włocławek District Court decided that contact between the former foster family and the child should be maintained; however, it placed further restrictions on S.’s access to her. Consequently, the former foster family was allowed to see the child twice a month in the presence of the applicant and a court custody guardian, in the child’s residence. The court relied on the expert report and the parties’ submissions.
On an unspecified date the applicant filed an appeal against this decision but did not state whether she sought to have it altered or quashed and remitted to the court of first instance.
On 9 September 1997 the Włocławek District Court ordered the applicant to indicate the relief she sought, on pain of her appeal being rejected.
In her reply of 23 September 1997 the applicant informed the court that “she was indifferent about the way the appellate court would alter the contested decision”.
On 6 November 1997 the Włocławek Regional Court rejected the applicant's appeal for her failure to comply with the procedural requirements laid down by the Code of Civil Procedure in respect of such appeals.
B. Relevant domestic law
Section 109 of the Family and Custody Code (Kodeks Rodzinny i Opiekuńczy) provides as follows:
"1. If the interests of a child are endangered, the court shall give an appropriate order.
2. The court may, in particular: …
…
5) make an order placing a minor in a foster home or in a public care centre."
